                                                                  SO ORDERED.

                                                                  Dated: November 16, 2020



1

2                                                                  Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                   _________________________________
3

4

5

6
                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF ARIZONA
7
     In re:                                          (Chapter 7 Case)
8
     JOEL ROBELTO QUINONES aka JOEL                  No. 2:17-bk-06842-EPB
9    ROBERTO QUINONES and TIERRA
     DESHAYE SPRATLIN,                              ABANDONMENT ORDER
10
                     Debtor.
11

12

13            Trustee having filed his Notice of Abandonment and after notice and opportunity for

14   objection and no objections having been filed and good cause appearing therefor;
15
              IT IS HEREBY ORDERED approving Trustee’s Notice of Abandonment, the following
16
     property shall be abandoned by the Trustee as burdensome and of inconsequential value to the
17
     Estate: approximate sum of $15.00.
18

19
                                   DATED AND SIGNED ABOVE

20

21

22

23

24

25




     Case 2:17-bk-06842-EPB       Doc 65 Filed 11/16/20 Entered 11/16/20 09:26:32             Desc
                                  Main Document     Page 1 of 1
